Leaking, Y. C.
I am unable to recognize equitable jurisdiction in this cause. Where a court of law can do as full justice to the parties and to the matter in dispute as can be done in equity, this court will not stay the proceedings at law. The suggestion of equitable jurisdiction in this cause is based upon the claim that the statutory plea of complainant as garnishee, to the effect that it is not indebted to the defendant in attachment, is inadequate to enable complainant to disclose and avail itself of the conditions stated in the bill. It seems manifest that there can be no foundation for that claim. That statutory plea is treated by the courts as substantially a general issue and as sufficient to enable the court to fully determine the rights of the parties. Welsh v. Blackwell, 14 N. J. Law (3 Gr.) 55, 56. With that breadth given to the statutory issue at law, it necessarily follows that, in determining whether the defendant in attachment- could lawfully exercise the option to declare the contract void and thus discharge complainant’s obligation as garnishee to make the payments named in the contract, the law court will be controlled by the same principles which would control this court in the determination of the same question.
While I am entirely clear that complainant has no rights which may not be fully protected in the pending action at law, it may not be inappropriate to add that should it transpire that equitable rights do exist which the law courts are unable to enforce by reason of limitations incident to their procedure or rules of action, the remedial powers of this court may be extended to such conditions as well after as before judgment.
The injunction now sought will be denied.